PER CURIAM.
The petition for writ of certiorari filed in this cause July 30, 1964 seeks to review a decision of the District Court of Appeal, Second District, dated September 18, 1963, 156 So.2d 427 to which no petition for rehearing was directed in the District Court. The petition having been filed more than sixty days after the rendition of the decision appealed from it is
Ordered that said petition for writ of certiorari be and the same is hereby dismissed sua sponte.
DREW, C. J., and ROBERTS, THOR-NAL, O’CONNELL and CALDWELL, JJ., concur.